Opinion by
Keefe, J.
It was stipulated that certain of the cheese in question is similar to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstracts 42146 and 48269. In accordance therewith the court held that -an allowance of 2)4 percent should have been made in the net weight for the foreign substances on the outside. Following Kraft Phenix Cheese Corporation v. United States (T. D. 47955) it was held that an allowance for the weight of the paper or foil, or both, should have been made by the collector in computing the duty thereon. The protest was therefore sustained in accordance with stipulation of counsel.